Citation Nr: 0615120	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-35 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder, depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from May 1958 to July 
1958.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an August 2002 rating decision by 
the St. Paul, Minnesota Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for Post-Traumatic 
Stress Disorder ("PTSD"), depression and anxiety.


FINDING OF FACT

PTSD, depression and anxiety were not incurred in or 
aggravated as a result of the veteran's military service, nor 
may any be presumed to have been so incurred or aggravated.


CONCLUSION OF LAW

The criteria to establish service connection for PTSD, 
depression and anxiety are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2005).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the claimant of the evidence needed to 
substantiate the claims for benefits, and further allocate 
the responsibility for obtaining such evidence.  
Additionally, VA must advise the claimant to submit any 
evidence that pertains to the claims.  The law further 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated August 2002 denied the veteran's 
claims for entitlement to service connection for PTSD, 
anxiety and depression.  Letters to the veteran from the RO 
dated July 2001 and July 2003 fully provided notice of 
elements of the evidence required to substantiate claims for 
service connection and whose responsibility it was to obtain 
such evidence.  The rating decision on appeal and the 
November 2003 Statement of the Case ("SOC") provided the 
veteran with specific information as to why the claims were 
being denied and of the evidence that was lacking.  The 
November 2003 SOC supplied the veteran with the complete text 
of 38 C.F.R. § 3.159(b)(1), concerning the need for the 
veteran to provide any evidence pertaining to the claim.

As noted below, the veteran's service medical records are not 
available.  It is well settled that in circumstances where 
known evidence has been lost while in the custody of 
Government depositories, VA has an obligation to apprise the 
claimant of alternative sources of information to 
substantiate the claim. Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

In its July 2001 letter, the RO specifically advised the 
veteran of such alternative sources of substantiating 
information.  These included records from physicians who 
treated the veteran when his asserted disabilities began; lay 
statements from people who were aware of the onset of his 
disorder; photographs of any incidents of military service; 
and copies of letters written during or soon after service 
that corroborated his account of in-service incurrence.  The 
veteran has not responded to the RO's advisement with any of 
the specified types of evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claims of 
service connection are being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its procedural posture would not 
therefore inure to the veteran's prejudice.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA attempted 
to obtain service medical records ("SMRs") and requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  Communications from the National Personnel Records 
Center ("NPRC") in July 2002 indicate that the veteran's 
service medical records are unavailable, and that any such 
records are presumed to have been destroyed in the July 1973 
fire at the National Personnel Records Center's facility 
located in St. Louis, Missouri.  Accordingly, the heightened 
duty to explain findings is applicable in the instant case, 
as with all cases where service medical records are 
incomplete or unavailable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

NPRC searched information and data available in the veteran's 
reconstructed file and morning reports of the 3724th  BMT 
Squadron from May 1958 to July 1958 and reported that there 
were no sick or hospitalized remarks pertaining to the 
veteran.  The authority for his discharge was marked as 
"unsuitability."  

The NPRC further investigated active duty inpatient clinical 
records for anxiety, PTSD, and paranoia from May 1958 to 
September 1958 at Lackland Air Force Base in Texas where the 
veteran was stationed.  The response indicated that the 
allegation was investigated and there were no records 
matching the veteran in the 1958 mental health records at 
Lackland, AFB.

VA requested also that the veteran either submit his 
available medical records or authorize VA to obtain those 
records on his behalf.  In August 2003, the veteran 
authorized VA to obtain treatment records from Dr. C.H., Jr. 
who treated him from 1986 to August 2003.  The records were 
obtained and reviewed in conjunction with the veteran's 
claims.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
veteran's military service.        


Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claims, and 
the record is ready for appellate review.


Merits of the Claims

The veteran argues that he incurred PTSD, depression and 
anxiety during active military service.  There is no 
competent medical opinion of record diagnosing the veteran 
with PTSD or linking the veteran's current diagnoses of 
depression and anxiety with his military service, and the 
claims will be denied.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f) and 38 C.F.R. § 4.125 (2005) (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) ("DSM-
IV")).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2005).  

Where VA determines that the veteran did not engage in 
combat, his lay testimony, by itself, is not sufficient to 
establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the veteran's 
recitation of medical history."  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).

In this case, there is no evidence that the veteran engaged 
in combat and there are no allegations of non-combat 
stressors by the veteran other than the fact that he served 
in the military for two months.

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where service 
has resulted in a disability - the first prong of a 
successful claim of service connection.  In the absence of 
proof of a present disability, there is no valid claim 
presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The veteran has no current diagnosis of PTSD, nor has he 
submitted competent evidence of such a disorder, linked by 
competent evidence to his military service.  See 38 C.F.R. § 
3.385 (2005).  None of the private treatment records from Dr. 
C.H., Jr. include either a complaint of PTSD or such a 
diagnosis.  

In a letter dated July 2001, the RO described to the veteran 
the evidence necessary to establish entitlement to service 
connection for PTSD.  The RO specifically requested the 
veteran provide medical records and the names and/or other 
verifiable events.

The veteran did not respond to requests for information by 
the RO.  He did not provide any specific information for 
which the RO could seek verification.  The veteran has an 
affirmative duty to cooperate in the development of his 
claim.  Without credible supporting evidence that the veteran 
experienced in-service stressors, the veteran's claim must be 
denied.  See 38 C.F.R. § 3.304(f) (2005).

The veteran has submitted statements alleging he believes he 
has PTSD related to his military service.  However, expert 
medical evidence is necessary to establish the etiology of a 
disability, and because the veteran is not competent to 
provide such medical evidence, his statements concerning the 
etiology of his disability are insufficient to demonstrate 
the in-service incurrence of those disabilities.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  


An opinion as to medical etiology must be based on competent 
medical evidence.  "Competent medical evidence" means, in 
part, evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2005).  

In conclusion, the Board finds that service connection is not 
warranted for PTSD.  Even if there were a diagnosis of PTSD, 
a required element of the claim for PTSD, an in-service 
stressor, is still missing.  38 C.F.R. § 3.304(f) (2005).  
Without a sufficiently documented inservice stressor event, 
there is no doubt to be resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  See also 38 C.F.R. § 3.102 (2005).

Service connection for depression and anxiety is not 
warranted.  The evidence is not persuasive to show that the 
veteran's current depression and anxiety are related in any 
way to service.

There is no medical evidence of record to suggest that the 
veteran had depression or anxiety prior to 1990, over 30 
years after he was discharged from service.  The recent 
medical evidence concerning his depression and anxiety does 
not link either to any incident in service.  In fact, there 
is only one reference to the veteran's military service in 
the nearly 12 years of private treatment notes submitted by 
Dr. C.H., Jr.  A March 1993 note states that the veteran 
spoke about the impact of his military experience on the 
emergence of his symptoms.  The physician notes that the 
veteran told him that when he went into the Air Force, the 
anxiety symptoms became so severe that he had a plethora of 
somatic symptoms and he was discharged.  He stated that 
things had not "been the same" since then and that he has 
problems with going ahead and applying for military pension 
because it triggers thoughts about his past.  

To the extent that the physician noted the veteran's military 
service and the veteran's subsequent history, such is not 
competent medical evidence of continued symptoms or a nexus 
to service.  The mere transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Leshore  v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

The Board must note the lapse of years between the veteran's 
separation from service and medical evidence of the first 
treatment for the claimed disorders.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

The veteran's written statements submitted in support of his 
contention that his current depression and anxiety are 
related to service have also been considered.  However, these 
statements are not competent medical evidence of a nexus 
between his currently assessed depression and anxiety and 
incurrence in military service.  Espiritu, 2 Vet. App. at 
494-495 (1992).  

While the veteran argues that the loss of his service medical 
records should place the evidence in relative balance, for 
the Board to conclude that the veteran's disorder had its 
origin during military service in these circumstances would 
be speculation, and it is well-settled law that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for service connection for 
depression and anxiety.

In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.

Service connection for depression and anxiety is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


